Exhibit 10.3
 
 
ThermoEnergy Corporation
 
Executive Employment Agreement
 
AGREEMENT, effective September 16, 2009 (the “Effective Date”), by and between
ThermoEnergy Corporation, a Delaware corporation (together with all of its
subsidiaries, the “Company”) and Shawn R. Hughes (the “Executive”).
 
WHEREAS,  the Executive has served the Company as President and Chief Operating
Officer; and
 
WHEREAS, the Company desires to continue, on an interim basis, to retain the
services of the Executive as President and Chief Operating Officer of the
Company on the terms herein set forth and the Executive is willing to be
employed by the Company in such capacities on such term;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:
 
ARTICLE I
EMPLOYMENT DUTIES AND BENEFITS
 
Section 1.1 Employment.  The Company hereby employs the Executive as President
and Chief Operating Officer.  The Executive accepts such employment and agrees
to perform the duties and responsibilities assigned to him pursuant to this
Agreement.
 
Section 1.2 Duties and Responsibilities.  The Executive shall perform such
lawful duties and have such responsibilities as are reasonably assigned to him
by the Board of Directors of the Company.  The Executive shall devote such time
and attention to the business of the Company as shall be reasonably necessary
for the performance of his responsibilities.
 
Section 1.3 Work-Related Travel.  The Executive shall not be obligated to
maintain a permanent office at the Company’s corporate headquarters or at any
other of the Company’s facilities, but he will travel, to the Company’s offices
and to other locations, as reasonably necessary for the performance of his
responsibilities.  Although the Executive will not be obligated to devote any
specific amount of time to travel, the Company and the Executive expect that the
Executive will travel on Company business between two and three weeks each
month.
 
ARTICLE II
COMPENSATION AND BENEFITS
 
Section 2.1 Base Salary.  From and after the Effective Date, the Company shall
pay to the Executive a salary at the rate of $150,000 per annum (the “Base
Salary”) payable during the term of the Executive’s employment in accordance
with the Company’s payroll and withholding policies.
 
Section 2.2 Performance Bonus.  In addition to the Base Salary, the Executive
shall be entitled, upon completion of the current contract (the “URS Contract”)
between the Company’s subsidiary, CASTion Corporation (“CASTion”), and URS
Corporation (“URS”) to receive a performance bonus in an amount equal to 10% of
CASTion’s gross profits on such contract (the “URS Bonus”).  The Company’s
agreement to pay the URS Bonus to the Executive shall not entitle the Executive
to receive any bonus or other payment with respect to any other transaction
between the Company or CASTion and URS or any other party.
 
 
 

--------------------------------------------------------------------------------

 
Section 2.3 Expense Reimbursement.  The Company will, in accordance with the
Company’s general policies with respect to business expenses, reimburse the
Executive for all expenses (including travel and lodging) reasonably incurred by
the Executive in the performance of this duties under this Agreement.
 
Section 2.4 Benefit Plans.  From and after the Effective Date, the Executive
shall be entitled to receive, during the term of the Executive’s employment and
at the expense of the Company, health insurance for himself and his family and
to participate in any and all benefit plans provided generally to executive
employees of the Company.
 
Section 2.5 Equity Incentive.  Effective as of the Effective Date, the Executive
shall surrender for cancellation that certain stock option for the purchase of
600,000 shares of the Company’s common stock that was granted to the Executive
in December 2007s in exchange for the issuance to the Executive of a Common
Stock Purchase Warrant entitling the Executive to purchase 600,000 shares of the
Company’s Common Stock at any time on or before the tenth anniversary of the
Effective Date at an exercise price of $0.24 per share.


 
ARTICLE III
TERM OF EMPLOYMENT AND TERMINATION
 
Section 3.1 Term.  The term of the Executive’s employment hereunder shall
commence on the Effective Date and shall terminate on the earlier of (i) the
date on which the Company has appointed both a new Chief Executive Officer as
successor to Dennis C. Cossey and a new Chief Financial Officer as successor to
Arthur S. Reynolds or (ii) March 31, 2010 (in either case, the “Termination
Date”); provided, however, that the Termination Date may be extended by the
mutual agreement of the parties on terms to be agreed, in good faith, by the
Executive and the Company’s Board of Directors.
 
Section 3.2 Termination of Employment.  Upon the Termination Date or, in the
event the Executive’s employment is terminated prior to the Termination Date for
any reason other than (i) by the Company for Cause or (ii) voluntarily by the
Executive without Good Reason, the Executive shall be entitled to receive, in
addition to any unpaid salary through the last day of the month in which such
termination occurs, as the Executive’s sole and exclusive entitlement upon
termination of his employment under such circumstances, (i) severance payments
in the amount of $20,834 per month for a period of twelve months commencing on
the first day of the month immediately following the date of termination,
payable in accordance with the Company’s standard payroll and withholding
policies, plus (ii) upon completion of the URS Contract, any unpaid portion of
the URS Bonus.  For a period of one year commencing on the first day of the
month immediately following the date of termination of the Executive’s
employment (other than termination (i) by the Company for Cause or (ii)
voluntarily by the Executive without Good Reason) the Company shall keep in full
force and effect all health insurance benefits afforded to the Executive and his
family at the time of the termination of his employment, which benefits shall be
provided on terms identical to those provided to full time employees of the
Company who are in good standing; provided, however, that the Company’s
obligation to provide continuing health insurance benefits to the Executive and
his family shall terminate at such time as the Executive becomes eligible to
receive from another source health insurance benefits with equivalent or better
coverage.  As used herein, the term “Cause” for termination of the Executive’s
employment by the Company shall mean any of the following: (a) conviction of a
crime which materially adversely affects the reputation of the Company or any of
its affiliates; (b) willful disloyalty to the Company; (c) substantial
inattention to or neglect of duties and responsibilities consistent with the
terms of this Agreement that have been reasonably assigned to the Executive by
the Company's Board of Directors, which inattention or neglect continues for a
period of at least ten days after the Executive receives written notice thereof
from the Company’s Board of Directors; (d) failure to comply with lawful
directives of the Company's Board of Directors not inconsistent with the terms
of this Agreement; or (g) the commission of an act of dishonesty or moral
turpitude (including, without limitation, embezzlement or misappropriation of
Company property). As used herein, the term “Good Reason” for the Executive’s
voluntary termination of his employment shall mean either of the following:
(i)  the Company’s failure to perform the terms of this Agreement, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
remedied by the Company promptly (but not later than ten days) after receiving
written notice thereof from the Executive; or (b) the assignment to the
Executive of any duty or to any position inconsistent with the Executive’s
training and experience.
 


 
2

--------------------------------------------------------------------------------

 
 
ARTICLE IV
COVENANTS

 
Section 4.1 Confidentiality and Non-Use of Proprietary Information.  To protect
the Company’s proprietary interest in the Company’s intellectual property and
proprietary information and to protect the goodwill and value of the Company,
the Executive hereby agrees that the Executive will preserve as  confidential
all Confidential Information pertaining to the Company’s business that has been
or may be obtained or learned by him by reason of his employment or
otherwise.  The Executive will not, without the written consent of the Company
either use for his own benefit or for the benefit of any third parties, either
during the term of his employment hereunder or thereafter (except as required in
fulfilling the duties of his employment), any Confidential Information
pertaining to the business of the Company.   As used herein, the term
“Confidential Information shall include without limitation any and all
financial, cost and pricing information and any and all information contained in
any drawing, designs, plan, proposals, customer lists, records of any kind,
data, formulas,specifications, concepts or ideas, related to the business of the
Company.  Confidential Information shall not include information which (a) is
disclosed in a publication available to the public, is otherwise in the public
domain at the time of disclosure, or becomes publicly known through no wrongful
act on the part of the Executive, (b) is obtained by the Executive lawfully from
a third party who is not under an obligation of secrecy to the Company and is
not under any similar restrictions as to use, (c) is generally disclosed to
third parties by the Company without similar restrictions on such third parties
or (d) was known to the Executive prior to June 15, 2007.   The Executive
acknowledges that all documents, reports, files, analyses, drawings, designs
tools, equipment, plans (including, without limitation, marketing and sales
plans), proposals, customer lists, computer software or hardware, patents,
license agreements, and similar materials that are made by him or come into his
possession by reason of his employment by the Company are the property of the
Company and shall not be used by him in any way adverse to the Company’s
interests.  The Executive will not allow any such documents or other things, or
any copies, reproductions or summaries thereof to by delivered to or used by any
third party without the specific consent of the Company.  The Executive will
deliver to the Board of Directors of the Company, or its designee, upon demand,
and in any event upon the termination of the Executive’s employment, all of such
documents and otherthings which are in the Executive’s possession or under his
control.


Section 4.2 Non-Competition and Non-Solicitation.  To protect the Company’s
proprietary interest in the Company’s intellectual property and proprietary
information and to protect the goodwill and value of the Company, the Executive
hereby agrees that during his employment by the Company and for a period of one
year following the date on which his employment is termination (whether
voluntarily or involuntarily, with or without Cause or Good Reason) (the
“Non-Compete Term”), the Executive will not, individually, or in association or
in combination with any other person or entity, directly or indirectly, as
proprietor or owner, or officer, director or shareholder of any corporation, or
as an employee, agent, independent contractor, consultant, advisor, joint
venturer, partner or otherwise, whether or not for monetary benefit, except on
behalf of the Company, solicit, sell to, provide services to, or assist the
solicitation of, sale to, or providing to, or encourage, induce or entice any
other person or entity to solicit, sell to or provide services to, any person or
entity who is a customer of the Company or who, at any time within 18 months
prior to the date of termination of the Executive’s employment, or whom the
Company has, within six months prior to the date of such termination, solicited
to become a customer of Company, for the purpose of (a) providing such customer
with any product or service which directly competes with the products or
services provided by the Company to such customer or is in substitution for or
in replacement of such products or services; (b) altering, modifying or
precluding the development of such customer’s business relationship with the
Company; or (c) reducing the volume of business which such customer transacts
with the Company.  To further protect the Company’s proprietary interest in the
Company’s intellectual property and proprietary information and to protect the
goodwill of the Company (including the Company’s beneficial business
relationships with the Company’s employees), the Executive hereby agrees that,
during the Non-Compete Term, the Executive will not, individually or in
association or in combination with any other person or entity, directly or
indirectly, encourage, induce or entice any employee or independent contractor
of the Company to terminate or modify such person’s or entity’s employment,
engagement or business relationship with the Company or, without the prior
written consent of the Company, hire or retain any employee or independent
contractor then performing services for the Company to perform the same or
substantially similar services.
 
 
3

--------------------------------------------------------------------------------

 
Section 4.3 Scope of Covenants.  The Executive agrees that the products and
services of the Company can be, and are being designed and developed to be,
manufactured, distributed and/or sold throughout the world.  Consequently, the
Executive and the Company agree that it is not possible to limit the geographic
scope of the non-competition covenant contained in this Article IV to particular
countries, states, cities or other geographic subdivisions.  Further, the
Executive agrees that the length of the Non-Compete Term is reasonable, in light
of the position in which the Executive has been employed by the Company and the
amount and duration of severance payments payable to him under this Agreement.
 
 
ARTICLE V
GENERAL MATTERS
 
Section 5.1 Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts and shall be construed in accordance therewith.
 
Section 5.2 No Waiver.  No provision of this Agreement may be waived except by
an agreement in writing signed by the waiving party.  A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.
 
Section 5.3 Amendment.  This Agreement may be amended, altered or revoked at any
time, in whole or in part, only by a written instrument setting forth such
changes, signed by each of the parties.
 
Section 5.4 Benefit.  This Agreement shall be binding upon the Executive and the
Company, and shall not be assignable by either party without the other party’s
written consent.
 
 
4

--------------------------------------------------------------------------------

 
Section 5.5 Text to Control.  The headings of articles and sections are included
solely for convenience in reference.  If any conflict between any heading and
the text of this Agreement exists, the text shall control.
 
Section 5.6 Severability.  If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions.  On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.
 
Section 5.6 Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Executive with respect to the Executive’s employment
by the Company and supersedes any and all prior agreements and understandings
(whether written or oral) between the parties with respect to such employment
including, without limitation, the Employment Agreement dated as of June 15,
2007 between the Company and the Executive.
 
In Witness Whereof, the Company and the Executive have executed this Agreement
as of the date first above written.
 
 

    ThermoEnergy Corporation                      
/s/Shawn R. Hughes
 
By:
/s/ Dennis C. Cossey
 
Shawn R. Hughes  
   
Dennis C. Cossey
 
 
   
Chairman and Chief Executive Officer
 

 
 
 
5

--------------------------------------------------------------------------------

 